Citation Nr: 1433916	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected left shoulder disability.

2.  Entitlement to a compensable rating for a left foot scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to March 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's service-connected left (minor) shoulder disability (recurrent dislocation) is manifested by pain with decreased range of motion greater than 25 degrees from the side and without ankylosis, fibrous union, nonunion, loss of head of numerous, or malunion of the humerus with marked deformity. 

2.  The Veteran's left foot scar is painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2013). 

2.  The criteria for a 10 percent rating, but no higher, for a left foot scar have been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran letters in November 2007 and May 2009 that informed him of the requirements needed to establish an increased rating for the claims on appeal.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service private and VA treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded an adequate examination on the issue of increased rating for the service-connected left shoulder and left foot scar disabilities.  VA provided the Veteran with an examination in February 2011.  The Veteran's history was taken and a complete examination was conducted that included specific clinical findings.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issues of increased rating for the service-connected left shoulder disability and left foot scar.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3.
 
As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating for Left Shoulder Disability

The Veteran contends that his chronic dislocations associated with his left shoulder disability is more severe than the currently assigned 20 percent rating. 

The Veteran has also diagnosed with osteoarthritis of the left shoulder, confirmed by x-ray findings.  See February 2011 VA examination report.  Degenerative arthritis or osteoarthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011) [degenerative arthritis].  Under Diagnostic Code 5003, arthritis of a major joint is rated under the criteria for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disabilities due to arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45. 
Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  In the absence of compensable limitation of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of involvement of a major joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation. Limitation of motion to midway between the side and shoulder level warrants a 20 percent evaluation for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 30 percent evaluation for the minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201. The Board observes that the Veteran's left upper extremity is his minor extremity. See 38 C.F.R. § 4.69 (2013) [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].  

Recurrent dislocations of the left (minor) shoulder are rated pursuant to Diagnostic Code 5202 regarding impairment of the humerus.  Loss of the humerus head is rated at 70 percent (minor), nonunion of the humerus is rated at 50 percent (minor), and fibrous union of the humerus is rated at 40 percent (minor) under Diagnostic Code 5202.  Also, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated at 20 percent (minor), while recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level is rated at 20 percent (major and minor).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

Normal range of motion for the shoulder is defined as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I (2013).

The Veteran was afforded a VA examination in February 2011.  During the evaluation, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, a lack of endurance, tenderness, pain, dislocation, and difficulty lifting as a result of the left shoulder disability.  The Veteran reported flare-ups occurring five times per week, with each time lasting two days.  From 1 to 10 (10 being the worst), the Veteran stated that the severity level was 8.  The flare-upon were noted to be precipitated by activity and stress and were alleviated by Aleve.  The Veteran did not report receiving treatment for the left shoulder disability and did not report any incapacitating episodes in the last 12 months.  

Upon physical examination, the February 2011 VA examiner noted that there was instability of the left shoulder with slight subluxation, but with no signs of edema, abnormal movement, effusion, weakness, tenderness, redness, heart, deformity, guarding of movement, or drainage.  Ankylosis of the left shoulder was not present.  Upon range of motion testing, flexion was to 130 degrees, abduction was to 130 degrees, external rotation was to 75 degrees, and internal rotation was to 90 degrees, all with pain.  There was no decreased range of motion after repetitive use.   The examiner noted that the Veteran's left shoulder disability resulted in decreased lifting ability.  

VA treatment records reveal complaints of shoulder pain; however, range of motion testing was not conducted.  See October 2007 VA treatment note.  

To receive an increased rating in his left (minor) shoulder extremity, the Veteran would need to show fibrous union of the humerus under Diagnostic Code 5202.  Upon review of all the evidence of record, the Board finds that this degree of symptomatology is not shown.  

Further, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's left shoulder disability have not been met under Diagnostic Code 5201 (limitation of motion of the arm).  The February 2011 VA examination report reveals that the Veteran was able to achieve at least 130 degrees of abduction, i.e., he was capable of reaching the arm to a point above shoulder level.  Active forward elevation of the right shoulder was to 130 degrees.  In order to be entitled to the next higher evaluation of 30 percent, under Diagnostic Code 5201, limitation of motion of the arm must be to midway between the side and shoulder level.  This has not been demonstrated.

The evidence has also not demonstrated ankylosis of the left shoulder.  As such, Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation) is not for application.  

Moreover, a higher rating under Diagnostic Code 5203 (impairment of the clavicle or scapula) is not warranted as a 20 percent rating is the highest evaluation possible under that code.  

The Board has considered DeLuca, supra, in reaching its conclusion in this case, and, although the Veteran's left shoulder is symptomatic, he has considerable range of motion despite his complaints.  In this case, there is evidence of painful motion, which could further limit functional ability during flare-ups, especially when lifting.  However, neither the Veteran nor the examiner established that pain or flare-ups result in functional loss that would equate to limited motion of the left shoulder to midway between side and shoulder level. Therefore, the 20 percent disability rating adequately compensates him for his limitation of motion, pain, and functional loss.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not provide a basis for the assignment of a higher rating under these circumstances.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  In this case, he is already being adequately compensated for pain.

For these reasons, and after a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for a left shoulder disability.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57. 

Rating for Left Foot Scar

The Veteran maintains that he is entitled to a compensable rating for his left foot scar.  
The Veteran's service-connected left foot scar has been rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002) (other linear scars).  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008. See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

Under the "old" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2002).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  Id.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

During the February 2012 VA examination, the Veteran reported that he experienced symptoms of pain as a result of the left foot scar, but did not have skin breakdown and no functional impairment.  Upon physical examination, the examiner noted that the scar was linear and measured 6.5 cm by 0.5 cm.  The scar was not painful on examination.  There was no skin breakdown and the scar was noted to be superficial with no underlying tissue damage.  The scar did not limit motion or function.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether a 10 percent rating for the left foot scar is warranted.  Weighing in favor of a compensable rating are the Veteran's lay statements.  During the February 2011 VA evaluation, the Veteran stated that his left foot scar was painful.  As a lay person, the Veteran is competent to report symptoms of pain.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  In a May 2008 statement, the Veteran reported that his left foot scar occurred in service and continued to cause him "trouble" due to his age and occupation.  Weighing against the claim is the VA examiner's finding during the February 2011 evaluation that the left foot scar was not painful on examination.  

The Board finds that the evidence of record is in equipoise as to whether the Veteran's left foot scar more nearly approximates a 10 percent disability rating under Diagnostic Code 7804 (2008).  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating under Diagnostic Code 7804 for a painful left foot scar is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57. 

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1)(2013).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id. 

In this case, the medical evidence does not demonstrate symptoms of the Veteran's left shoulder and left foot scar disabilities that would render the schedular criteria inadequate.  The scar has been shown to be painful.  The Diagnostic Codes provided for scar ratings contemplate a wide number of potential impairments caused by scars, and the Veteran has not identified any impairment from his left foot scar that was not contemplated.  As such, the rating criteria reasonably describe the claimant's disability level and symptomatology and a referral for extraschedular consideration is not warranted. 

With regard to the left shoulder disability, the Veteran assigned a rating which reasonably contemplated all of his symptoms, including most significantly pain and limitation of motion.  As such, the assigned rating reasonably contemplates the Veteran's symptoms and referral for extraschedular consideration is not warranted. 
ORDER

An increased rating in excess of 20 percent for the service-connected left shoulder disability is denied.

A 10 percent rating, but no higher, for a left foot scar is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


